Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 1 of 70




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                 Civil Docket Number 1:20-cv-23586
                                  District Judge Robert N. Scola, Jr.
                                  Magistrate Judge Edwin G. Torres

   CARROT LOVE, LLC d/b/a
   CARROT EXPRESS,

                  Plaintiff,

          v.

   ASPEN SPECIALTY INSURANCE
   COMPANY,

               Defendant.
   ____________________________________ /

       DECLARATION OF WILLIAM S. BERK IN SUPPORT OF ASPEN SPECIALTY
                 INSURANCE COMPANY’S MOTION TO DISMISS

          I, William S. Berk, hereby declare and state as follows:

           1.   I serve as counsel for Defendant Aspen Specialty Insurance Company (“Aspen”
   or the “Company”). My work address is 2 Alhambra Plaza, Suite 700, Coral Gables, Florida
   33134. I make this Declaration in Support of Aspen’s Motion to Dismiss (the “Declaration”).

           2.      I am over the age of 18 and competent to make this Declaration. The statements
   contained in this Declaration are based on my personal knowledge and a review of the
   Company’s business records, and public records. If called and sworn as a witness, I would and
   could testify competently to the matters set forth herein.

          3.       This Declaration includes Exhibit A through E, combined in an Appendix
   attached to this Declaration.

          4.     On March 17, 2020, Miami-Dade Mayor Carlos Gimenez signed Emergency
   Order 03-20. A true and correct copy of this order is attached to this Declaration as Exhibit A, at
   App. 001-004.

          5.     On March 20, 2020, Florida Governor Ron DeSantis issued Executive Order
   Number 20-71. A true and correct copy of this order is attached to this Declaration as Exhibit B,
   at App. 005-010.
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 2 of 70




          6.     A true and correct copy of Rose’s 1, LLC v. Erie Insurance Exchange, Order Den.
   Pls.’ Mot. Summ. J. and Granting Def.’s Cross-Mot. Summ. J., No. 2020 CA 002424 B (D.C.
   Super. Ct. Aug. 6, 2020), is attached to this Declaration as Exhibit C, at App. 011-021.

           7.      A true and correct copy of Social Life Magazine v. Sentinel Insurance Co. Ltd.,
   Tr. of Teleconference Order Show Cause, Case No. 1:20-cv-03311 (May 14, 2020), ECF 24-1, is
   attached to this Declaration as Exhibit D, at App. 022-041.

          8.      A true and correct copy of Gavrilides Management Co. v. Michigan Insurance
   Co., Hr’g Tr. on Mot. Summ. Disposition (July 1, 2020), Case No. 20-258-CB (Mich. Cir. Ct.
   (Ingham Cty.)), Dkt. No. 24, is attached to this Declaration as Exhibit E, at App. 042-066.

                                            *      *       *

           9.      I declare under penalty of perjury under the laws of the United States of America
   that the foregoing is true and correct.

                                       [signature page to follow]




                                                   2

   DECLARATION OF WILLIAM S. BERK
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 3 of 70




           Executed on September&, 2020.




                                               William S. Berk




                                           3

    DECLARATIO!\ OF WILLIAMS. B ERK
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 4 of 70




                    APPENDIX
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 5 of 70




                    EXHIBIT A




                                                                       APP 001
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 6 of 70
                                                                      1111111 111111111111111 11111 11111 11111
                                                                                                     Exhibit B 11111111
                                                                          CF N 2020R0:170779
                                                                          OR BK 31856 Pg s 1544- 1547 C4Pgs)
                                                                              RECORDED 03/17/2020 11: 16: 23
                                                                              HARVEY RUVIH, CLERK OF COURT
                                                                              MIAMI- DADE COUHTY, FLORIDA




                        MIAMI-DADE COUNTY EMERGENCY ORDER 03-20

      WHEREAS, Section 252.38(3)(a), Florida Statutes, gives political subdivisions the authority to
      declare and enact a State of Local Emergency for a period of up to seven days, thereby waiving
      the procedures and formalities otherwise required of the political subdivision by law; and

      WHEREAS, on March 1, 2020, the Governor of Florida issued Executive Order Number 20-51,
      directing the State Health Officer and Surgeon General to declare a Public Health Emergency due
      to the discovery of COVID-19/novel Coronavirus in Florida; and

      WHEREAS, on March 9, 2020, the Govemor of Florida issued Executive Order Number 20-52,
      declaring a State of Emergency for the state of Florida related to COVID-19/novel Coronavirus;
      and

      WHEREAS, on March 12, 2020, the County Mayor declared a State of Emergency for all of
      Miami-Dade County; and

      WHEREAS, COVID-1 9/novel Coronavirus poses a health risk to Miami-Dade County residents,
      pa1ticularly elderly residents and those who are immunosuppressed or otherwise have high-risk
      medical conditions; and

      WHEREAS, minimization of contact is necessary to avoid risk of COVID-19 infection for the
      residents of the County; and

      WHEREAS, restaurants, bars, tavems, pubs, night clubs, banquet halls, cocktail lounges, cabarets,
      breweries, and cafeterias are potential gathering places for the spread of COVID-19/novel
      Coronavims; and

      WHEREAS, movie theaters, conce11 houses, auditoriums, playhouses, bowling alleys, arcades,
      gymnasiums and fitness studios are potential gathering places for the spread of COVID-1 9/novel
      Coronavirus; and

     WHEREAS, the Federal government is recommending that persons do not pa1ticipate in gatherings
     of more than ten people; and

     WHEREAS, section 8B-7(2)(f) of the Code of Miami-Dade County authorizes the County Mayor
     to order the closure of any commercial establishment; and



                                                Page 1 of 4


   EO 03-20                                                                                    APP 002
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 7 of 70
                                                                                                           Exhibit B


                         Miami-Dade County Declaration of Local State of Emergency


      WHEREAS, section 8B-7(2)(g) of the Code of Miami-Dade County authorizes the County Mayor
      to order the closure of any or all bars, taverns, and other business establishments where alcoholic
      beverages are predominantly sold or otherwise dispensed; and

      WHEREAS, sections 8B-7(2)(e) and (o) authorize the County Mayor to limit the movement of
      persons inside Miami-Dade County in order to safeguard life and health,

      THEREFORE, as County Mayor of Miami-Dade County, I hereby order:

      1.      All restaurants, bars, taverns, pubs, night clubs, banquet halls, cocktail lounges, cabarets,
      breweries, cafeterias, and any other alcohol and/or food service business establishment with
      seating for more than eight people within the incorporated and unincorporated areas of Miami-
      Dade County shall close on-premises service of customers. Notwithstanding the foregoing, such
      establishments may operate their kitchens for the purpose of providing delivery services as
      authorized in paragraph 3 below, and employees, janitorial personnel, contractors, and delivery
      personnel shall be allowed access to such establishments.

      2.      This order shall not apply to grocery stores, pharmacies, gas stations, and convenience
      stores, except that those discrete portions of such establishments that provide alcohol and/or food
      service with seating for more than eight people shall abide by the restrictions in paragraph 1.

      3.      This order shall not apply to delivery services, pick-up, or take out services provided by
      any of the establishments listed in paragraph 1 or 2.

      4.      This order shall not apply to restaurants that are ancillary to essential services, including
      the airports, PortMiami, secure facilities, and hospitals. Other essential services may be determined
      by the County Mayor from time to time and filed with the Clerk of the Board.

      5.      All movie theaters, concert houses, auditoriums, playhouses, bowling alleys, arcades,
      gymnasiums and fitness studios shall close. This order shall not apply to gymnasiums or fitness
      centers which are: (i) amenities of hotels and which have a capacity of 10 persons or less, (ii) are
      an amenity of a residential building, (iii) are interior to any fire or police stations, or (iv) are located
      inside any single-occupant office building.

      6.     The provisions of this order shall serve as minimum standards. Municipalities may impose
      more stringent standards within their jUl'isdictions.

      7.      This order shall expire upon the expiration of the existing Miami-Dade County State of
      Local Emergency, except that if such State of Local Emergency is extended, this order shall also
      be deemed to extend for the duration of such extension. This order may be cancelled earlier by
      action of the County Mayo1·.

      8.      This order shall be effective as of 11 p.m., March 17, 2020.

      9.      This order shall be provided to all appropriate media consis_tent with the requirements of
      section 8B-7(2)(n) of the Code ofMiami-Dade County.

                                                     Page 2 of 4

   EO 03-20                                                                                            APP 003
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 8 of 70


                                                                                Exhibit B


                   Miami-Dade County Declaration of Local State of Emergency



       10.




                                                   Time: /" :_2_0




                       CO      TY   AYOR

                       Date:   €"/3~/;;;u~         Time: IO:t) /

                        Wimess:~                 /JI{~




                                          Page 3 of 4


     EO 03-20
                                                                               APP 004
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 9 of 70




                    EXHIBIT B




                                                                       APP 005
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 10 of 70




               STATE OF FLORIDA
                       OFFICE OF THE GOVERNOR
                     EXECUTIVE ORDER NUMBER 20-71
            (Emergency Management - COVID-19-Alcohol Sales, Restaurants, and Gyms)

            WHEREAS, on March 1, 2020, I issued Executive Order 20-51 directing the Florida

    Department of Health to issue a Public Health Emergency; and

           WHEREAS, on March 1, 2020, the State Surgeon General and State Health Officer

    declared a Public Health Emergency exists in the State of Florida as a result of COVID-19; and

           WHEREAS, on March 9, 2020, I issued Executive Order 20-52 declaring a state of

    emergency for the entire State of Florida as a result of COVID-19; and

           WHEREAS, on March 16, 2020, President Donald J. Trump and the Centers for Disease

    Control and Prevention ("CDC") issued the "15 Days to Slow the Spread" guidance advising

    individuals to adopt far-reaching social distancing measures, such as avoiding gatherings of more

    than 10 people, and in states with evidence of community spread, bars, restaurants, food courts,

    gyms and other indoor and outdoor venues where groups of people congregate should be closed;

    and

           WHEREAS, the State Surgeon General has advised me that gyms and fitness centers are

    establishments that attract gatherings of more than 10 people and are more susceptible for

    spreading COVID-19; and

           WHEREAS, on March 17, 2020, I issued Executive Order 20-68 restricting bars, pubs,

    and nightclubs from selling alcohol and ordered every restaurant to limit its occupancy to 50% of

    its current building occupancy and abide by the CDC's "social distancing" guidelines; and




                                                                                          APP 006
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 11 of 70




            WHEREAS, restaurants are increasing sales of orders for take-out and delivery for

    customers in order to meet demand while adhering to Executive Order 20-68; and

            WHEREAS, I am committed to supporting retailers, restaurants and their employees as

    they pursue creative business practices that safely serve consumers during this temporary period

    of social distancing; and

            WHEREAS, as Governor, I am responsible for meeting the dangers presente4 to this state

    and its people by this emergency.

           NOW, THEREFORE, I, RON DESANTIS, as Governor of Florida, by virtue of the

    authority vested in me by Article IV, Section (l)(a) of the Florida Constitution, Chapter 252,

    Florida Statutes, and all other applicable laws, promulgate the following Executive Order to take

    immediate effect:

           Section 1.      Alcohol Sales

               A. I hereby order all vendors licensed to sell alcoholic beverages for consumption on

    the premises to suspend the sale of alcoholic beverages by the drink or in sealed containers for

    consumption on the premises. Such vendors may continue to sell alcoholic beverages in sealed

    containers for consumption off-premises.

               B. The restriction in section 561.20(2)(a)4., Florida Statutes, prohibiting a specially

    licensed food service establishment from selling package sales of alcohol for delivery, take-out or

    consumption off-premises is suspended for restaurants complying with Executive Otder 20-68,

    through the expiration of the state of emergency declared in Executive Order 20-52, including any

    extensions, so long as the following conditions are met:

                        1) Any sale of an alcoholic beverage in a sealed container for consumption off-

   premises is accompanied by the sale of food within the same order; and



                                                     2

                                                                                             APP 007
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 12 of 70




                        2) Any delivery of an alcoholic beverage complies with section 561.57,

    Florida Statutes.

                C. The provisions of section 561.42, Florida Statutes, and Rules 61A-l.010, 61A-

    l.0107, 61A-l.0108, Florida Administrative Code, are suspended for the limited purpose of

    allowing licensed vendors of alcoholic beverages to request the return of undamaged alcoholic

    beverages purchased for events cancelled in response to COVID-19, so long as:

                        I) The requests are made within 30 days of the expiration of the state of

    emergency declared in Executive Order 20-52, including any extensions.

                        2) Vendors shall make and keep records of all events cancelled in response to

    COVID-19 that comply with section 561.55, Florida Statutes, and Rule 61A-l.01028(2), Florida

    Administrative code, and also include:

                          a. the event name;

                          b. the date the event was to be held;

                          c. the date the event was cancelled;

                          d. the location of the event or gathering that was cancelled; and

                          e. the product returned to a distributor as a result of the cancellation of the

                              event.

                        3) Licensed distributors shall make and keep records of all returns that comply

   with the record keeping requirements of section 561.55, Florida Statutes, and Rule 61A-

    l .0l 028(2), Florida Administrative code, and also include:

                         a. the request from the licensed vendors;

                         b.   the date the request was made;

                         c. the identity of the licensed vendor making the request, including the



                                                      3

                                                                                              APP 008
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 13 of 70




                                licensed vendor's business name and address;

                         d. the license number of the licensed vendor making the request;

                         e. the product returned; and

                         f.     whether the vendor received cash or credit.

                        4) Vendors receive cash or a credit against outstanding indebtedness within

    sixty days from the date the distributor picks up the products.

                        5) The returned products were not initially purchased, sold, or otherwise

    obtained with either the privilege of return, or in any other manner that would be considered a

    violation of Florida's Beverage Law.

               D. This Section does not prohibit retail stores and vendors that currently sell sealed

    containers of alcoholic beverages for off-premises consumption from continuing such sales for off

    premises consumption.

               E. This Section amends and supersedes Executive Order 20-68, Section 1.

           Section 2.         Restaurants and Bars

           I hereby order all restaurants and food establishments licensed under Chapters 500 and

    509, Florida Statues, within the State of Florida to suspend on-premises food consumption for

    customers. Notwithstanding the foregoing, such establishments may operate their kitchens for the

    purpose of providing delivery or take-out services. Employees, janitorial personnel, contractors

    and delivery personnel shall be allowed access to such establishments for the purposes of delivery

    or take-out services. This Section amends and supersedes Executive Order 20-68, Sections 3(A)-

   (B).

           Section 3.         Gyms and Fitness Centers

           I hereby order the closure of gymnasiums and fitness centers within the State of Florida.



                                                      4

                                                                                            APP 009
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 14 of 70




    This order shall not apply to gymnasiums and fitness centers which are: (i) amenities of hotels

    which have a capacity of 10 persons or less, (ii) are an amenity of a residential building, (iii) are

    interior to any fire or police stations or (iv) are located inside any single-occupant office building.

           Section 4.      Enforcement and Implementation

               A. The Department of Business and Professional Regulation shall utilize its authorities

    under Florida law to further implement and enforce the provisions of this Executive Order and

    shall take additional measures as necessary to protect the public health, safety and welfare.

               B. Pursuant to section 252.36(6), Florida Statutes, all state and local law enforcement

    shall further implement and enforce the provisions of this Executive Order.

           Section 5.      This Executive Order shall expire upon the expiration of Executive Order

    20-52, including any extensions.


                                                   IN TESTIMONY WHEREOF, I have hereunto set
                                                   my hand and caused the Great Seal of the State of
                                                   Florida to be affixed, at Tallahassee, this 20th day of
                                                   March, 2020.




                                                                                                    1'..:l
                                                                                                     c::,
                                                                                                    1-...:,
    ATTEST:                                                                                 ,--
                                                                                            ~.
                                                                                                     c::::>
                                                                                                    :::;_r;
                                                                                                    :i>
                                                                                                              . ~(
                                                                                                    :::0
                                                                                                    N
                                                                                                    a
                                                                                                                ·,
                                                                                                                     ,,
                                                                                                    -0
                                                                                                    :x               (
                                                                                                                      '
                                                                                                    -..
                                                                                                    N
                                                                                                              '-~..J

                                                                                                    N



                                                      5


                                                                                                  APP 010
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 15 of 70




                     EXHIBIT C




                                                                       APP 011
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 16 of 70




                      SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                          CIVIL DIVISION—CIVIL ACTIONS BRANCH
    ROSE’S 1, LLC, et al.,                            *
                                                      *
                     Plaintiffs,                      *        Civil Case No. 2020 CA 002424 B
                                                      *        Civil II, Calendar I
        v.                                            *        Judge Kelly A. Higashi
                                                      *
    ERIE INSURANCE EXCHANGE,                          *
                                                      *
                     Defendant.                       *

        ORDER DENYING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND
         GRANTING DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT

             This matter comes before the Court on Plaintiffs’ Motion for Summary Judgment

   (“Plaintiffs’ Motion”) and Defendant’s Cross-Motion for Summary Judgment (“Defendant’s

   Motion”). While the Court is sympathetic to the plight of Plaintiffs, it must grant summary

   judgment to Defendant as a matter of law.

   I.        FACTS

             Plaintiffs own and operate a number of prominent restaurants in the District of Columbia.

   They all purchased “Ultrapack Plus Commercial Property Coverage” from Defendant Erie

   Insurance Exchange. Included in this policy is coverage for “loss of ‘income’ and/or ‘rental

   income’” sustained “due to partial or total ‘interruption of business’ resulting directly from ‘loss’

   or damage” to the property insured. Rose’s 1 Ultrapack Plus Commercial Property Coverage

   (“Coverage”) at 3. The coverage document further states that the “policy insures against direct

   physical ‘loss’” with the exception of several exclusions that are not relevant to this matter. Id.

   at 4.

             This case comes in the context of the COVID-19 pandemic. COVID-19 is “a novel

   severe acute respiratory illness that has killed … more than 100,000 nationwide. At this time,

   there is no known cure, no effective treatment, and no vaccine. Because people may be



                                                                                              APP 012
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 17 of 70




   infected but asymptomatic, they may unwittingly infect others.” South Bay United

   Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020) (Roberts, C.J., concurring). On March

   11, 2020, D.C. Mayor Muriel Bowser declared a state of emergency and a public health

   emergency due to the “imminent hazard of or actual occurrence of widespread exposure” to

   COVID-19. Plaintiffs’ Statement of Material Facts (“SMF”) ¶3. On March 16, Mayor Bowser

   issued an order prohibiting table seating at restaurants and bars in D.C. SMF ¶4. On March 20,

   Mayor Bowser extended this ban to “standing customers at restaurants, bars, taverns, and multi-

   purpose facilities.” SMF ¶5. On March 24, Mayor Bowser ordered the closure of all non-

   essential businesses. SMF ¶6. On March 30, she ordered all D.C. residents to stay in their

   residences except for limited “essential” reasons, a restriction that continued for several months.

   SMF ¶¶7-8.

          As a result of Mayor Bowser’s orders, the restaurant Plaintiffs were forced to close their

   businesses and suffered serious revenue losses. SMF ¶¶21-22. To cover those losses, they filed

   insurance claims with Defendant pursuant to insurance policies that “are substantively identical

   in all ways relevant to this action.” SMF ¶78. When Defendant denied their claims, Plaintiffs

   filed this lawsuit seeking a declaratory judgment that their claims were covered by the express

   language of their insurance contracts with Defendant. Both sides subsequently moved for

   summary judgment.

   II.    SUMMARY JUDGMENT STANDARD

          D.C. Superior Court Rule of Civil Procedure 56 allows a court to grant summary

   judgment to a party when there is no genuine issue of material fact and the moving party is

   entitled to judgment as a matter of law. D.C. Super. Ct. Civ. R. 56(a); Perkins v. District of

   Columbia, 146 A.3d 80, 84 (D.C. 2016). In considering a motion for summary judgment, the




                                                    2
                                                                                             APP 013
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 18 of 70




   court must view the evidence “in the light most favorable to the nonmoving party, who is entitled

   to all favorable inferences which may reasonably be drawn from the evidentiary materials.”

   Phelan v. City of Mt. Rainier, 805 A.2d 930, 936 (D.C. 2002) (internal quotation marks omitted).

   The Court “may not resolve issues of fact or weigh evidence at the summary judgment stage.”

   Fry v. Diamond Construction, Inc., 659 A.2d 241, 245 (D.C. 1995) (internal quotation marks

   omitted). Even if no material dispute of fact exists, the moving party must still establish that it is

   entitled to judgment as a matter of law. D.C. Super. Ct. Civ. R. 56(a).

   III.   ANALYSIS

          Under District of Columbia law, “[c]ontract principles are applicable to the interpretation

   of an insurance policy.” Carlyle Inv. Mgmt. LLC v. Ace Am. Ins. Co., 131 A.3d 886, 894 (D.C.

   2016). “The proper interpretation” of an insurance contract, “including whether [the] contract is

   ambiguous, is a legal question.” Id. (internal quotation mark omitted) (quoting Tillery v. D.C.

   Contract Appeals Bd., 912 A.2d 1169, 1176 (D.C. 2006)). “[A]n insurance policy is to be . . .

   enforced in accordance with the real intent of the parties as expressed in the language employed

   in the policy.” Redmond v. State Farm Ins. Co., 728 A.2d 1202, 1205 (D.C. 1999) (internal

   quotation marks omitted) (quoting Peerless Ins. Co. v. Gonzalez, 697 A.2d 680, 682 (Conn.

   1997)). A court must “give the words used in an insurance contract their common, ordinary, and

   . . . popular meaning,” Id. (omission in original) (internal quotation marks omitted) (quoting

   Quadrangle Dev. Corp. v. Hartford Ins. Co., 645 A.2d 1074, 1075 (D.C. 1994)), and must

   interpret the contract “as a whole, giving reasonable, lawful, and effective meaning to all its

   terms, and ascertaining the meaning in light of all the circumstances surrounding the parties at

   the time the contract was made,” Carlyle Inv. Mgmt., 131 A.3d at 895 (internal quotation mark

   omitted) (quoting Debnam v. Crane Co., 976 A.2d 193, 197 (D.C. 2009)).




                                                     3
                                                                                              APP 014
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 19 of 70




          “[I]f the provisions of the contract are ambiguous, the correct interpretation becomes a

   question for a factfinder.” Carlyle Inv. Mgmt., 131 A.3d 886 at 895 (internal quotation marks

   omitted) (quoting Debnam, 976 A.2d at 197-98). “Where,” however, “insurance contract

   language is not ambiguous, summary judgment is appropriate because a written contract duly

   signed and executed speaks for itself and binds the parties without the necessity of extrinsic

   evidence.” Fogg v. Fidelity Nat. Title Ins. Co., 89 A.3d 510, 514 (D.C. 2014) (internal quotation

   marks omitted) (quoting Stevens v. United Gen. Title Ins. Co., 801 A.2d 61, 66 (D.C. 2002)).

   Indeed, the Court “should not seek out ambiguity where none exists.” Athridge v. Aetna Cas. &

   Sur. Co., 351 F.3d 1166, 1172 (D.C. Cir. 2003) (citing Medical Serv. of Dist. of Columbia v.

   Llewellyn, 208 A.2d 734, 736 (D.C. 1965)).

          At the most basic level, the parties dispute whether the closure of the restaurants due to

   Mayor Bowser’s orders constituted a “direct physical loss” under the policy. Plaintiffs start with

   dictionary definitions to support their case. For example, they cite the American Heritage

   Dictionary definition of “direct” as “[w]ithout intervening persons, conditions, or agencies;

   immediate.” Plaintiffs’ Motion at 9-10. They also cite the Oxford English Dictionary definition

   of “physical” as pertaining to things “[o]f or pertaining to matter, or the world as perceived by

   the senses; material as [opposed] to mental or spiritual.” Id. at 10. As for “loss,” it is defined by

   the coverage document as “direct and accidental loss of or damage to covered property.”

   Coverage at 36.

          Plaintiffs use these definitions to make three primary arguments. First, Plaintiffs argue

   that the loss of use of their restaurant properties was “direct” because the closures were the direct

   result of the mayor’s orders without intervening action. Plaintiffs’ Motion at 9-10. But those

   orders were governmental edicts that commanded individuals and businesses to take certain




                                                     4
                                                                                              APP 015
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 20 of 70




   actions. Standing alone and absent intervening actions by individuals and businesses, the orders

   did not effect any direct changes to the properties.

          Second, Plaintiffs argue that their losses were “physical” because the COVID-19 virus is

   “material” and “tangible,” and because the harm they experienced was caused by the mayor’s

   orders rather than “some abstract mental phenomenon such as irrational fear causing diners to

   refrain from eating out.” Plaintiffs’ Motion at 11. But Plaintiffs offer no evidence that COVID-

   19 was actually present on their insured properties at the time they were forced to close. And the

   mayor’s orders did not have any effect on the material or tangible structure of the insured

   properties.

          Third, Plaintiffs argue that by defining “loss” in the policy as encompassing either “loss”

   or “damage,” Defendant must treat the term “loss” as distinct from “damage,” which connotes

   physical damage to the property. Plaintiffs’ Motion at 11-12. In contrast, Plaintiffs argue, “loss”

   incorporates “loss of use,” which only requires that Plaintiffs be deprived of the use of their

   properties, not that the properties suffer physical damage. Id. at 12-13. But under a natural

   reading of the term “direct physical loss,” the words “direct” and “physical” modify the word

   “loss.” As such, pursuant to Plaintiffs’ dictionary definitions, any “loss of use” must be caused,

   without the intervention of other persons or conditions, by something pertaining to matter—in

   other words, a direct physical intrusion on to the insured property. Mayor Bowser’s orders were

   not such a direct physical intrusion.

          Further, none of the cases cited by Plaintiffs stand for the proposition that a governmental

   edict, standing alone, constitutes a direct physical loss under an insurance policy. In Gregory

   Packaging, Inc. v. Travelers Property Casualty Co. of America, the court found that the release

   of ammonia into a juice cup packaging factory was a “direct physical loss” because it constituted




                                                     5
                                                                                             APP 016
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 21 of 70




   “an actual change in insured property then in a satisfactory state, occasioned by accident or other

   fortuitous event directly upon the property causing it to become unsatisfactory for future use or

   requiring that repairs be made to make it so.” 2014 U.S. Dist. LEXIS 165232 at *13-19 (D.N.J.

   Nov. 25, 2014) (quoting AFLAC Inc. v. Chubb & Sons, Inc., 260 Ga. App. 306, 319-20 (Ga. Ct.

   App. 2003)) (internal quotation marks omitted) (emphasis added). Similarly, in Western Fire

   Insurance Co. v. First Presbyterian Church, the Colorado Supreme Court found a “direct

   physical loss” when gasoline fumes from an unknown source entered an insured church and the

   fire department ordered the church’s closure. 437 P.2d 52, 55 (Colo. 1968). The court based its

   reasoning on the fact that the church “became so infiltrated and saturated as to be uninhabitable,

   making further use of the building highly dangerous.” Id. At the same time, the Court noted that

   “[i]t is perhaps quite true” that the fire department’s closure order, “standing alone, does not in

   and of itself constitute a ‘direct physical loss.’” Id. (emphasis added). All of the other cases

   cited by Defendant involved some compromise to the physical integrity of the insured property.

   See Port Authority v. Affiliated FM Insurance Co., 311 F.3d 226, 236 (3d Cir. 2002) (presence of

   asbestos in building was not “physical loss” because building owner could not show real or

   imminent “contamination of the property such that its function is nearly eliminated or destroyed,

   or the structure is made useless or uninhabitable”); Motorists Mut. Ins. Co. v. Hardinger, 131

   Fed. Appx. 823, 826-27 (3d Cir. 2005) (presence of bacterium on property could constitute

   “direct physical loss” if it “reduced the use of the property to a substantial degree”); TRAVCO

   Insurance Co. v. Ward, 715 F. Supp. 2d 699, 709-10 (E.D. Va. 2010), aff’d 504 F. Appx. 251

   (4th Cir. 2013) (home rendered uninhabitable by toxic gases released by defective drywall

   constituted “direct physical loss”); Mellin v. Northern Security Insurance Company, Inc., 115

   A.3d 799, 805 (N.H. 2015) (cat urine odor from neighboring apartment may constitute “direct




                                                     6
                                                                                              APP 017
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 22 of 70




   physical loss” if plaintiff could show “distinct and demonstrable alteration to the unit”); Murray

   v. State Farm Fire & Casualty Co., 509 S.E.2d 1, 16-17 (W.Va. 1998) (landslide rendering

   homes uninhabitable, due to either actual physical damage or palpable future risk of physical

   damage from a follow-on landslide, was a “direct physical loss”); Sentinel Management Co. v.

   New Hampshire Insurance Co., 563 N.W.2d 296, 300-01 (Minn. Ct. App. 1997) (asbestos

   contamination in building was “direct physical loss” when “property rendered useless”).

          In contrast, courts have rejected coverage when a business’s closure was not due to direct

   physical harm to the insured premises. In Roundabout Theatre Co. v. Continental Casualty Co.,

   the City of New York ordered the closure of a theater after a portion of a neighboring building

   under construction collapsed onto the street and adjacent buildings. 302 A.D.2d 1, 2-3 (N.Y.

   App. Div. 2002). The theater itself sustained minor damage that was repaired in one day. Id. at

   3. Nonetheless, the court found that the theater did not suffer a “direct physical loss” as a result

   of the city-mandated closure. Id. at 7. It found that “[t]he plain meaning of the words ‘direct’

   and ‘physical’” narrowed the scope of coverage and mandated “the conclusion that losses

   resulting from off-site property damage do not constitute covered perils under the policy.” Id.

   Similarly, in Newman Myers Kreines Gross, P.C. v. Great Northern Insurance Co., a federal

   district court found that a law firm did not suffer a “direct physical loss” when an electric utility

   preemptively shut off power in advance of Hurricane Sandy. 17 F. Supp. 3d 323 (S.D.N.Y.

   2014). The court distinguished the cases cited by the law firm (several of which were also cited

   by Plaintiffs in this case) as either “involv[ing] the closure of a building due to either a physical

   change for the worse in the premises … or a newly discovered risk to its physical integrity.” Id.

   at 330. Citing Roundabout, the Court reasoned:

          The critical policy language here—"direct physical loss or damage"—similarly, and
          unambiguously, requires some form of actual, physical damage to the insured premises to



                                                     7
                                                                                               APP 018
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 23 of 70




          trigger loss of business income and extra expense coverage. Newman Myers simply
          cannot show any such loss or damage to the 40 Wall Street Building as a result of either
          (1) its inability to access its office from October 29 to November 3, 2012, or (2) Con Ed's
          decision to shut off the power to the Bowling Green network. The words "direct" and
          "physical," which modify the phrase "loss or damage," ordinarily connote actual,
          demonstrable harm of some form to the premises itself, rather than forced closure of the
          premises for reasons exogenous to the premises themselves, or the adverse business
          consequences that flow from such closure.

   Id. at 331; see also United Airlines, Inc. v. Insurance Co. of State of Pa., 385 F. Supp. 2d 343,

   349 (S.D.N.Y. 2005), aff'd 439 F.3d 128 (2d Cir. 2006) (“The inclusion of the modifier ‘physical'

   before ‘damages’ . . . supports [defendant’s] position that physical damage is required before

   business interruption coverage is paid.”); Philadelphia Parking Auth. v. Federal Insurance Co.,

   385 F. Supp. 2d 280, 287-88 (S.D.N.Y. 2005) (noting that “‘direct physical’ modifies both loss

   and damage,” and therefore “the interruption in business must be caused by some physical

   problem with the covered property . . . which must be caused by a ‘covered cause of loss’”).

          While the Court can find no published cases in this jurisdiction analyzing the exact term

   “direct physical loss,” cases addressing similar issues do not help Plaintiffs. Most relevantly, in

   Bros., Inc. v. Liberty Mutual Fire Insurance Co., the District of Columbia Court of Appeals

   considered whether a restaurant could recover on its claim after it lost business due to a curfew

   imposed by the D.C. government as a result of the riots following the assassination of Dr. Martin

   Luther King, Jr. in 1968. 268 A.2d 611 (D.C. 1970). The insurance contract included this

   relevant language:

          In consideration of the premium for this coverage shown on the first page of this policy
          [Building and Contents] . . . the coverage of this policy is extended to include direct loss
          by . . . Riot . . . [and] Civil Commotion . . . .

          When this Endorsement is attached to a policy covering Business Interruption, . . . the
          term “direct,” as applied to loss, means loss, as limited and conditioned in such policy,
          resulting from direct loss to described property from perils insured against; . . . .




                                                    8
                                                                                             APP 019
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 24 of 70




   Id. at 613 (emphasis in original).1 The Court of Appeals interpreted the term “direct loss” in the

   contract to mean “a loss proximately resulting from physical damage to the property or contents

   caused by a riot or civil commotion.” Id. Under that definition, the Court found that the

   restaurant was unable to recover, since, “at the most,” the restaurant’s lost business due to the

   curfew “was an indirect, if not remote, loss resulting from riots” and there was no “physical

   damage to the property.” Id. Accordingly, while the Court agrees with Plaintiffs that Bros., Inc.

   is not directly on point, the case does support the proposition that, in the context of property

   insurance, the term “direct loss” implies some form of direct physical change to the insured

   property.

            With both dictionary definitions and the weight of case law supporting Defendant’s

   interpretation of the term “direct physical loss,” Plaintiffs’ additional arguments are

   unconvincing. First, Plaintiffs argue that because the insurance contract has specific exclusions

   for “loss of use” under some coverage lines but not for Income Protection coverage, the Court

   should infer that the Income Protection coverage covers losses such as Plaintiffs’. Plaintiffs’

   Motion at 13-14. But as already discussed, even if “loss of use” was covered, Plaintiffs would

   still have to show that the loss of use was a “direct physical loss” similar to those in the cases

   discussed supra at 5-7. And for the reasons explained in this order, there was no “direct physical

   loss” to Plaintiffs. Second, Plaintiffs argue that, unlike some similar insurance policies, their

   policies do not include a specific exclusion for pandemic-related losses. Id. at 19-20. But again,




   1
     This Court notes that the phrase at issue in the Bros., Inc. contract was “direct loss,” as opposed to “direct physical
   loss,” at issue in the present case, and that in the Bros., Inc. case, there was an issue as to whether the “Building and
   Contents” Form, which was mistakenly attached to the policy at the time of signing, or the “Business Interruption”
   Form, which the insurance company later substituted, was construed by the trial court. However, the Court of
   Appeals found it “unnecessary to ascertain which of the two forms was construed by the trial court,” 268 A.2d at
   612, as the Court found that the insurance company prevailed under both forms.


                                                               9
                                                                                                                APP 020
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 25 of 70




   even in the absence of such an exclusion, Plaintiffs would still be required to show a “direct

   physical loss.” Because they cannot do so, the Court grants summary judgment to Defendant.

           Accordingly, it is this 6th day of August, 2020, hereby

           ORDERED that Plaintiffs’ Motion for Summary Judgment is DENIED; and it is further

           ORDERED that Defendant’s Cross-Motion for Summary Judgment is GRANTED; and

   it is further

           ORDERED that judgment is ENTERED in favor of Defendant Erie Insurance Exchange

   and against Plaintiffs, the initial scheduling conference is VACATED, and the case is CLOSED.




                                                         ___________________________
                                                              Kelly A. Higashi
                                                               Associate Judge
                                                             (Signed in Chambers)


   COPIES TO:
   David L. Feinberg
   Michael C. Davis
   George E. Reede, Jr.
   Jessica Pak
   Via CaseFileXpress




                                                   10
                                                                                            APP 021
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 26 of 70




                     EXHIBIT D




                                                                       APP 022
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 27 of
                                                                               1 70
        k5e2SocH

  1    UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
  2    ------------------------------x

  3    SOCIAL LIFE MAGAZINE, INC.,

  4                      Plaintiff,                   New York, N.Y.

  5                 v.                                20 Civ. 3311(VEC)

  6    SENTINEL INSURANCE COMPANY
       LIMITED,
  7
                         Defendant.
  8
       ------------------------------x                Teleconference
  9                                                 Order to Show Cause

10
                                                      May 14, 2020
11                                                    10:00 a.m.

12     Before:

13                            HON. VALERIE E. CAPRONI,

14                                                    District Judge

15

16
                                      APPEARANCES
17

18     GABRIEL J. FISCHBARG
            Attorney for Plaintiff
19

20     STEPTOE & JOHNSON, LLP
            Attorneys for Defendant
21     BY: CHARLES A. MICHAEL
            SARAH D. GORDON
22

23

24

25


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 023
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 28 of
                                                                               2 70
        k5e2SocH

  1               THE COURT:    Good morning, everybody.

  2               Do I have a court reporter on the line?

  3               THE COURT REPORTER:      Good morning, your Honor.

  4    Kristen Carannante.

  5               THE COURT:    Good morning.

  6               Okay.   Do I have Mr. Fischbarg for the plaintiff?

  7               MR. FISCHBARG:    Yes, Judge.     Hi.

  8               THE COURT:    Mr. Fischbarg, is anyone else on the line

  9    for the plaintiff?

10                MR. FISCHBARG:    Yes.    The plaintiff is on a separate

11     phone available if you need evidence or --

12                THE COURT:    The principal of Social Life?

13                MR. FISCHBARG:    Yes.    He is in my office, you know,

14     more than six feet away, and --

15                THE COURT:    Okay.

16                And who do I have for the defendant?

17                MR. MICHAEL:    Good morning, your Honor.       This is

18     Charles Michael, from Steptoe & Johnson, for the defendant.

19     With me is my partner Sarah Gordon, who was just admitted pro

20     hac vice, and who will be doing the presentation today.

21                THE COURT:    Terrific.

22                All right --

23                MS. GORDON:    Good morning, your Honor.

24                THE COURT:    Good morning.

25                Only people who are speaking need to note their


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
                                                                       APP 024
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 29 of
                                                                               3 70
        k5e2SocH

  1    appearances, and I have got those, Mr. Fischbarg and

  2    Ms. Gordon.     Everybody else, please mute your telephone.

  3               Also, if you hear that sound that sounds like someone

  4    has dropped off the line once we get started, I need you to

  5    stop talking so that I can make sure that I have still got the

  6    court reporter and your adversary on the line.

  7               So, Mr. Fischbarg, this is your motion, so you get to

  8    go first.

  9               MR. FISCHBARG:    Yes.    So I submitted a reply

10     memorandum, you know, in the afternoon yesterday.           I was just

11     wondering if --

12                THE COURT:    Yes.   I saw that.    Thank you.

13                MR. FISCHBARG:    Okay, so you were also able to read

14     it, I suppose?

15                THE COURT:    Yes, yes.

16                MR. FISCHBARG:    Okay.

17                So I guess the only other thing I want to add that's

18     not in the papers, and then I don't know if your Honor has any

19     issues that you want to talk about, is I mentioned that Liberty

20     Mutual had this exclusion for viruses and it is also evident

21     that other insurance companies have the same exclusion,

22     including Travelers Insurance Company, and they filed the --

23     they actually filed a federal lawsuit for declaratory judgment

24     in California, Docket No. 20 Civ. 3619, to preempt such claims,

25     I guess to enforce their exclusion for viruses.          So to the


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 025
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 30 of
                                                                               4 70
        k5e2SocH

  1    extent that the defendant is claiming some kind of overreach by

  2    the plaintiff here, I don't think it is proper.          There are

  3    several insurance companies who are capable of putting in a

  4    virus exclusion in their policies, and in this case there is

  5    none.    So --

  6               THE COURT:    Let me ask you something.      First off, I

  7    want to start with basics.       Do you agree that New York law

  8    applies?

  9               MR. FISCHBARG:    Yes.

10                THE COURT:    All right.    So the -- is it the Roundabout

11     Theatre case?

12                MS. GORDON:    Yes, your Honor.

13                THE COURT:    First Department case?

14                MS. GORDON:    Yes, your Honor.     This is Ms. Gordon on

15     behalf of Sentinel.

16                THE COURT:    Thank you.

17                Mr. Fischbarg, it would seem to me that the Roundabout

18     case is a real problem for your position.

19                Would you like to explain to me why it doesn't

20     preclude your claim?

21                MR. FISCHBARG:    Yes.   That case applies to off-site

22     property damage rendering the premises at issue inaccessible.

23     So in this case, you don't have off-site property damage.            You

24     have on-site property damage.

25                THE COURT:    What is the damage?     There is no damage to


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 026
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 31 of
                                                                               5 70
        k5e2SocH

  1    your property.

  2               MR. FISCHBARG:    Well, the virus exists everywhere.

  3               THE COURT:    It damages lungs.     It doesn't damage

  4    printing presses.

  5               MR. FISCHBARG:    Right.    Well, that's a different

  6    issue, whether or not -- that's a different issue than the

  7    Roundabout case that had to do with accessibility.           Now we are

  8    jumping to the topic of whether a virus can cause physical

  9    damage to a printing press, as your Honor mentioned.           So that's

10     a separate issue, and there are a lot of cases that we have

11     cited where this type of material, a virus, does cause physical

12     damage.

13                THE COURT:    What's your best case?      What do you think

14     is your best case under New York law?

15                MR. FISCHBARG:    Well, the problem is, under New York

16     law, there isn't much law.       The New Jersey federal court, in

17     TRAVCO, citing other cases, including from other circuits,

18     where physical damage had a broader interpretation that

19     includes loss of use and not just, you know, something where

20     you take a hammer and break an item.

21                THE COURT:    With loss of use, I mean, loss of use from

22     things like mold is different from you not being able to,

23     quote, use your premises because there is a virus that is

24     running amuck in the community.

25                MR. FISCHBARG:    Okay.    I would disagree with that.      I


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 027
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 32 of
                                                                               6 70
        k5e2SocH

  1    would say virus and mold are equivalent.         They are both

  2    physical items which, if they land on a surface or are on a

  3    surface, just like spores that are also listed in the policy,

  4    mold is also listed in the policy.        I would say that the virus,

  5    mold spores --

  6               THE COURT:    Hang on --

  7               MR. FISCHBARG:    -- anything --

  8               THE COURT:    A second.

  9               Do I still have the court reporter?

10                THE COURT REPORTER:     Yes, your Honor.

11                THE COURT:    Do I have I still have, Ms. Gordon?

12                MS. GORDON:    Yes, your Honor.

13                THE COURT:    All right.    Go ahead.

14                MR. FISCHBARG:    Mold spores, bacteria, virus, all

15     those are physical items which damage whatever they are on,

16     whatever they land on.      And in this case, the virus, when it

17     lands on something and you touch it, you could die from it.

18     So --

19                THE COURT:    That damages you.     It doesn't damage the

20     property.

21                MR. FISCHBARG:    But you are not able to use the

22     property because it damages you.        So it's a corollary.      In

23     other words, this policy, by the way, mentions the word "virus"

24     and "bacteria" in it in two places.

25                THE COURT:    Where does it mention it?


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 028
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 33 of
                                                                               7 70
        k5e2SocH

  1               MR. FISCHBARG:    It mentions it in the PDF as well as

  2    Exhibit 9, page 36 and 37, which is page 7 of 25 of the special

  3    property coverage form under additional coverages, section

  4    5(j), where the insured would cover certain law enforcement

  5    orders requiring you to -- requiring remediation.           But it

  6    contains an exclusion for bacteria and viruses, and it uses the

  7    word "bacteria" and it uses the word "virus."

  8               So what this is really referring to is the Legionella

  9    bacteria, which is causes Legionnaires' disease typically.

10     That's the bacteria.      Virus is obviously something else.         So

11     this is obviously referring to when there is a Legionnaires'

12     outbreak in a building, which could happen in New York pretty

13     often, every few years, and then the building gets shut down

14     and they have to do remediation.        Either they -- at least as a

15     bacteria, Legionella bacteria only occurs in water or pipes or

16     in mist.    So the building is shut down, and then you might have

17     to -- and now there is a new code where the buildings have to

18     test their cooling systems for Legionella bacteria.           So that's

19     an example where a bacteria causes property loss, or loss of

20     use, or damage, physical damage to property.          And I would say

21     the virus is equivalent to that bacteria.         So --

22                THE COURT:    But it's not.    This is different.      The

23     virus is not specifically in your property that is causing

24     damage.    It is everywhere.     The Legionnaire example is very

25     different.    Because it's not like Legionnaire is running


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 029
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 34 of
                                                                               8 70
        k5e2SocH

  1    rampant throughout the city, and therefore your office building

  2    can get closed.     It is that the Legionnaire bacteria is in that

  3    building causing --

  4               MR. FISCHBARG:    Yes.

  5               THE COURT:    -- that building to be shut down.

  6               MR. FISCHBARG:    Yes.   Yes.

  7               So this virus is everywhere, including this office in

  8    particular, this office.       In other words, they just did a

  9    random survey of people going into a grocery store in New York,

10     and 20 percent tested positive.        So, Judge, that's just a

11     one-sample test.     So if the infection rate in New York City is

12     20 percent, then the virus is literally everywhere.           So if

13     it --

14                THE COURT:    That's what --

15                MR. FISCHBARG:    -- is --

16                THE COURT:    That is what has caused the damage is that

17     the governor has said you need to stay home.          It is not that

18     there is any particular damage to your specific property.

19                MR. FISCHBARG:    Well, okay, that's --

20                THE COURT:    You may not even have the virus in your

21     property.

22                MR. FISCHBARG:    Well, okay, that's -- I would

23     disagree.    The virus not just causes -- it lands on equipment,

24     it lands everywhere.      That's why all of these -- all of the

25     health guidelines from the World Health Organization and


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 030
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 35 of
                                                                               9 70
        k5e2SocH

  1    elsewhere talk about wearing gloves, talk about wiping things

  2    down, because it lands on surfaces.        It doesn't just get

  3    transmitted through the air.       Another way of getting it is

  4    through contact --

  5               THE COURT:    Right, but what --

  6               MR. FISCHBARG:    -- when it touches your --

  7               THE COURT:    What evidence do you have that your

  8    premises are infected with the COVID bug.

  9               MR. FISCHBARG:    Well, the plaintiff is here.       He got

10     COVID.    So that's evidence there.

11                THE COURT:    Well, it's not evidence that he got it in

12     his office.

13                MR. FISCHBARG:    Yes, but, okay, it's not -- we're

14     not -- I don't know what burden of proof we are looking at,

15     whether it is beyond a reasonable doubt --

16                THE COURT:    No, it's --

17                MR. FISCHBARG:    -- or more likely than not, more

18     likely than not, he can testify where he was and more likely

19     than not he either got it from his office or he got it from his

20     home.    So that's a different burden of proof.        If you are

21     looking for some kind of burden of proof to show that he got it

22     from his office, I mean, that's an evidentiary question, and we

23     can get an epidemiologist to testify and get an expert to

24     testify on that, which I understand is going to happen in the

25     other lawsuits that have been filed across the country


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 031
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 36 of
                                                                               1070
        k5e2SocH

  1    regarding --

  2               THE COURT:    Okay.

  3               MR. FISCHBARG:    -- this issue.

  4               THE COURT:    Okay.

  5               MR. FISCHBARG:    So . . .

  6               THE COURT:    Anything further, Mr. Fischbarg?

  7               MR. FISCHBARG:    No, I guess that's all for now.        Thank

  8    you.

  9               THE COURT:    Okay.   Thanks.

10                Ms. Gordon.

11                MS. GORDON:    Thank you, your Honor.      This is Sarah

12     Gordon on behalf of Sentinel, and we agree with your Honor's

13     thoughts here.

14                The property policy has two distinct requirements

15     here.    There has to be direct physical loss or physical damage

16     to the property and the cause of the business interruption

17     damages they are seeking has to be direct physical loss or

18     damage, and the cause here is not physical damage.

19                We think, you know, as your Honor rightly pointed out,

20     Roundabout controls.      It is under New York law.      It's a First

21     Department case from 2002.       There are no subsequent decisions

22     that have disagreed or overturned it here in New York; and, if

23     anything, it has been confirmed by this . . .

24                THE COURT:    Hang on.   Did I lose my court reporter?

25                THE COURT REPORTER:      No, Judge.   I'm here.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 032
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 37 of
                                                                               1170
        k5e2SocH

  1               THE COURT:    Did I lose Mr. Fischbarg?

  2               MR. FISCHBARG:    No, I'm here.

  3               THE COURT:    Okay.

  4               MS. GORDON:    This court, your Honor, in Newman Myers,

  5    adopted the exact same rationale for a law firm that was trying

  6    to assert damages where there were no -- business interruption

  7    damages, where there was no physical harm to the property.

  8    And, you know --

  9               THE COURT:    Let me interrupt you for a second.

10                So Judge Engelmayer in Newman went out of his way to

11     talk about a case where there was a bunch of -- there was a

12     rock slide which didn't actually hit the house or the premises,

13     and yet they got coverage and coverage for the invasion of

14     fumes.

15                MS. GORDON:    Yes, your Honor.

16                So for most of the cases, there are a number of them,

17     there is -- what has happened is something physically has

18     happened to the property that prevents people from being on the

19     property.    So, for example, in Gregory Packaging, in New

20     Jersey, there was ammonia leaked out and they couldn't be on

21     the property, so something physically happened.          You couldn't

22     necessarily see it or touch it, but there were fumes and it was

23     unsafe to be there.      The same thing with Motorists, where there

24     was E. coli in the well.       You couldn't be in that house because

25     you were exposed to other things that had the E. coli.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 033
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 38 of
                                                                               1270
        k5e2SocH

  1               The property has to be entirely unusable or

  2    uninhabitable for physical loss or damage to constitute a loss

  3    of use.    We don't think that's the law in New York in any

  4    circumstance, but even in those other cases, there is nothing

  5    equivalent here.     Mr. Fischbarg's client can go to his

  6    premises.    There is no ammonia or mold or anything in the air

  7    that's not going to allow him on to the property.           In fact, the

  8    governor's orders explicitly allow him to go to the property

  9    and get his mail or do routine business functions.           The only

10     rule is that he has to stay six feet apart from other people.

11     So those cases are entirely distinguishable.

12                And when a business, a property is allowed to remain

13     open or people can still occupy the premises, there is no

14     direct physical loss or damage.        That was the case -- that's

15     what the court said in Port Authority, that's what happened in

16     Mama Jo's, where the restaurant was allowed to be open.            The

17     cases where there is direct physical loss or damage, you

18     literally cannot be on the premises because there is something

19     there that is making it uninhabitable, and here that just isn't

20     true.

21                THE COURT:    Okay.   Mr. Fischbarg I will give you the

22     last word.

23                MR. FISCHBARG:    All right.    So I would disagree that

24     he is allowed to go to the premises.         In fact, the opposite is

25     true.    The executive order 202.8 says it requires 100 percent


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 034
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 39 of
                                                                               1370
        k5e2SocH

  1    reduction.    So he can't go there, and he is not allowed to go

  2    there, and that is a separate claim.         It is the civil authority

  3    claim besides the breach of contract claim.

  4               THE COURT:    Doesn't the executive order say -- I'm

  5    sorry, which executive order are you talking about?

  6               MR. FISCHBARG:    It is . . .

  7               It is Exhibit 3 of the declaration, and then on page

  8    2, "Each employer shall reduce the in-person workforce at any

  9    work locations by 100 percent no later than March 22 at 8p.m."

10     And then it says --

11                THE COURT:    Right, but that doesn't mean the boss

12     can't go to the work location.

13                MR. FISCHBARG:    I would say he is -- he is an employee

14     and he can't go.     I think it does.     In my building here in New

15     York, there is nobody here.       I'm the only one.     There is no

16     bosses in any of the offices.

17                THE COURT:    There is nothing about the governor's

18     order that prohibits a small businessperson or a big

19     businessperson from going into their office to pick up mail, to

20     water the plants, to do anything like --

21                MR. FISCHBARG:    Your Honor --

22                THE COURT:    -- that, including employees that are

23     working.

24                MR. FISCHBARG:    Sorry.

25                MS. GORDON:    Your Honor, this is Sarah Gordon.        Oh, go


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 035
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 40 of
                                                                               1470
        k5e2SocH

  1    ahead, Mr. Fischbarg.

  2               MR. FISCHBARG:    Okay.

  3               Again, I would disagree.      I think the order is pretty

  4    clear that 100 percent means that you are not supposed to go to

  5    work, and that's what people have been doing in New York.            They

  6    are not going into the office.        And to the extent they are

  7    getting mail, I mean, there is work-arounds where the workers

  8    in the building have been leaving it downstairs for people to

  9    pick up, but the way it's been implemented is that 100 percent

10     means no one is going to any office.

11                THE COURT:    You are in your office.

12                MR. FISCHBARG:    Yeah, I'm not -- I'm considered, by

13     the way -- lawyers are considered essential, and if you are a

14     sole practitioner, you are considered essential.           So I have the

15     exclusion, and that's why I am here, but otherwise I wouldn't

16     be here.    So . . .

17                MS. GORDON:    Your Honor, if I may?      We submitted with

18     Mr. Michael's affidavit, Exhibit D, a printout from the Empire

19     State Development website.       And on question 13, it addresses

20     exactly this issue.      It says, "What if my business is not

21     essential but a person must pick up mail or perform a similar

22     routine function each day?"       And the answer provided by the

23     Empire State is, "A single person attending a nonessential

24     closed business temporarily to perform a specific task is

25     permitted so long as they will not be in contact with other


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 036
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 41 of
                                                                               1570
        k5e2SocH

  1    people."

  2               THE COURT:    I thought I had read that somewhere.

  3               MS. GORDON:    Yes.   It is in Mr. Michael's declaration,

  4    and I think it's ECF 18-4, page 304.

  5               THE COURT:    Okay.

  6               MR. FISCHBARG:    Right, but I think the executive order

  7    supersedes that is what I would argue.

  8               THE COURT:    Okay.

  9               Mr. Fischbarg, you have got to demonstrate a

10     probability of success on the merits.         I feel bad for your

11     client.    I feel bad for every small business that is having

12     difficulties during this period of time.         But New York law is

13     clear that this kind of business interruption needs some damage

14     to the property to prohibit you from going.          You get an A for

15     effort, you get a gold star for creativity, but this is just

16     not what's covered under these insurance policies.

17                So I will have a more complete order later, but your

18     motion for preliminary injunction is going to be denied.

19                Anything further for the plaintiff?

20                MR. FISCHBARG:    I guess just a housekeeping thing.        We

21     filed an amended complaint.       Are we going to deem it served or

22     does it have to be re-served?

23                THE COURT:    Has the defendant -- does the defendant

24     want to be reserved or will you take the amended complaint?

25                MR. MICHAEL:    Your Honor, this is Charles Michael.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 037
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 42 of
                                                                               1670
        k5e2SocH

  1               We have entered a notice of appearance, and so I think

  2    once they filed it on ECF, that service, we are happy to

  3    consider it served.      That's fine.    And he does have one

  4    amendment as of right.

  5               THE COURT:    Correct.

  6               MR. MICHAEL:    That was within his right to file it.

  7               THE COURT:    Does defendant plan to move or answer?

  8               MR. MICHAEL:    Probably to move.     We would have to

  9    discuss it with our client, but I believe so.

10                THE COURT:    Okay.   What are the parties' position on

11     discovery while the motion to dismiss is pending?

12                MR. FISCHBARG:    Well, I would say there are two

13     motions filed -- there is one in the Eastern District of

14     Pennsylvania and one in, I think, the Northern District of

15     Illinois -- for an MDL, multi-district litigation, involving a

16     lot of lawsuits combining, so I think this might be happening

17     in each state until that motion is decided, and I think the

18     briefing schedule is in June --

19                MS. GORDON:    We -- your Honor --

20                MR. FISCHBARG:    -- so I think --

21                MS. GORDON:    Sorry, Mr. Fischbarg.

22                MR. FISCHBARG:    So I would say that this case might be

23     transferred to the multi-district panel at some point.

24                THE COURT:    Okay.   So, Mr. Fischbarg, what I am

25     hearing you say is that you are perfectly happy to have the


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 038
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 43 of
                                                                               1770
        k5e2SocH

  1    defendants not move until we find out whether or not your case

  2    is going to get scooped up into the MDL?

  3               MR. FISCHBARG:    Yes, correct.

  4               THE COURT:    All right.    I presume that the defendants

  5    are perfectly happy to do nothing until you hear back from the

  6    MDL.

  7               MS. GORDON:    Your Honor, I need to consult with my

  8    client on that.     I'm not sure that that's true.       We don't think

  9    these cases are appropriate for consolidation in the MDL for

10     many of the reasons which were evident today, given the

11     different states' conclusions on these laws.          So I need to

12     consult with my client on the motion practice.          We may intend

13     to want to move in any event.

14                THE COURT:    Okay.   Well, you could move, but if there

15     is a likely -- if there is some likelihood that they are going

16     to get scooped into the MDL, I'm not likely to decide it until

17     that decision is made.      So it is entirely -- I guess from my

18     perspective I don't really care, but from your client's

19     perspective, they may be making a motion to dismiss that's

20     unnecessary.     If you are right, and you may well be right, that

21     they are not going to MDL these kinds of cases, then all that's

22     happening is this is just being delayed into the summer for you

23     to incur fees making a motion to dismiss.

24                So why don't you talk to your client, figure out what

25     you want to do.     One way or the other, it does not seem to me


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 039
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 44 of
                                                                               1870
        k5e2SocH

  1    to make sense to proceed with discovery in this matter,

  2    certainly under the circumstances that everyone is in, and

  3    particularly the plaintiff is in, strapped for revenue, until

  4    we figure out whether a lawsuit is going to go forward.

  5               So talk to your client, figure out whether -- the

  6    defendant should talk to Sentinel.        Figure out whether you are

  7    happy staying this case pending a decision on the MDL or not,

  8    and just write me a letter and let me know.

  9               MS. GORDON:    Yes, your Honor.     Thank you.

10                MR. MICHAEL:    Your Honor --

11                THE COURT:    Anything further from the plaintiff?

12                MR. MICHAEL:    Just one housekeeping matter.       This is

13     Charles Michael, again, for the defendant.

14                THE COURT:    Okay.

15                MR. MICHAEL:    I just wondered if there was any special

16     procedures for ordering the transcript or if we go just through

17     the normal Southern District website?         I didn't know, under the

18     COVID circumstances, if there is something different we should

19     do.

20                THE COURT:    I don't think there is anything different,

21     but we have got the court reporter on.

22                So, Madam Court Reporter, is there anything different

23     they need to do?

24                THE COURT REPORTER:     At the end of this proceeding, I

25     am going to email the parties with their instructions.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 040
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 45 of
                                                                               1970
        k5e2SocH

  1               THE COURT:    Okay.

  2               MR. MICHAEL:    Terrific.     Thank you so much.

  3               THE COURT:    Anything further from the plaintiff,

  4    Mr. Fischbarg?

  5               MR. FISCHBARG:    No.   Thank you, Judge.

  6               THE COURT:    Anything further from the insurance

  7    company?    Ms. Gordon?

  8               MS. GORDON:    No.    Thank you, your Honor.

  9               THE COURT:    All right.    Thank you, all.

10                MR. FISCHBARG:    Okay.    Bye, Judge.

11                MR. MICHAEL:    Thank you, your Honor.

12                                        oOo

13

14

15

16

17

18

19

20

21

22

23

24

25


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
                                                                       APP 041
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 46 of 70




                     EXHIBIT E




                                                                       APP 042
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 47 of 70




        1                              STATE OF MICHIGAN

        2             IN THE CIRCUIT COURT FOR THE COUNTY OF INGHAM

        3   _____________________________________
        4   GAVRILIDES MANAGEMENT COMPANY,
        5                       Plaintiff,
        6   vs.                                           File No. 20-258-CB
        7
        8   MICHIGAN INSURANCE COMPANY,
        9             Defendant.
       10   _____________________________________/

       11
       12             DEFENDANTS MOTION FOR SUMMARY DISPOSITION
       13      BEFORE THE HONORABLE JOYCE DRAGANCHUK, CIRCUIT COURT JUDGE
       14              LANSING, MICHIGAN – WEDNESDAY, JULY 01, 2020
       15
       16

       17   APPEARANCES:
       18   For the Plaintiff:                Matthew J. Heos-P73786
       19                                     3452 East Lake Lansing Road
       20                                     East Lansing, Michigan 48823
       21                                     517-256-4240
       22
       23
       24   For the Defendant:                Henry Emrich-P29948
       25                                     2025 East Beltline Avenue SE-#600
       26                                     Grand Rapids, Michigan 49546
       27                                     616-285-0143
       28
       29
       30   Recorded/transcribed by:          Susan C. Melton, CER 7548
       31                                     Certified Electronic Reporter
       32                                     (517) 483-6500 x6703
       33
       34
       35
       36
       37
       38
       39
       40
       41
       42
       43
       44

                                                1

                                                                       APP 043
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 48 of 70



        1                           TABLE OF CONTENTS
        2
        3

        4   WITNESSES                                     PAGE

        5   None.

        6

        7

        8

        9   EXHIBITS

       10   None admitted.

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27


                                                2

                                                                       APP 044
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 49 of 70




        1                    Lansing, Michigan

        2                    Wednesday, July 01, 2020

        3                    2:58:57 PM

        4                    THE COURT: This is, pardon me if I massacre

        5        this, Gavri--, Gavrilides Management Company, et al versus

        6        Michigan Insurance Company, docket number 20-258-CB. And

        7        this is the time set for Defendant Michigan Insurance

        8        Company’s Motion for Summary Disposition. And just for the

        9        record, could I have your appearances, please?

       10                    MR. HEOS: Yes, your Honor. Matthew Heos and Nick

       11        Gavrilides is here in the courtroom also with me. He is

       12        the owner of the immediate plaintiff company’s.

       13                    MR EMRICH: Henry Emrich on behalf of Michigan

       14        Insurance Company, your Honor and my assistant Chenney

       15        Ward.

       16                    THE COURT: Okay, thank you. And your motion, Mr.

       17        Emrich, if you wish to go ahead.

       18                    MR. EMRICH: Thank you, your Honor. I am going to

       19        assume that the Court has read all of the pleadings in

       20        this case, so I’ll try not to belabor some of the points.

       21        I think the, the key fact that we need to focus on is that

       22        as we’ve argued is that there’s no question here but the

       23        policies that insure Mr. Gavrilides properties against,

       24        against direct physical loss or damage to the property and

       25        contrary, any claim with the policy benefits in question


                                                3

                                                                       APP 045
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 50 of 70




        1        this business income coverage is illusory, the policy in

        2        question here clearly provides that for the business

        3        coverage, the business income coverage to apply and, and

        4        most of the other primary coverages under their policy,

        5        there must be a direct physical loss of or damage to the

        6        insured property in order for it to apply.

        7                    And I think it’s important as we’ll discuss

        8        later in our argument depending on what Mr. Heos has to

        9        say, why this is important, we must focus on the fact that

       10        there must be direct physical loss or damage to the

       11        insured property and not direct physical loss of use of or

       12        damage to the property as has been suggested by Mr.

       13        Gavrilides and his attorney in order for the coverage at

       14        issue to apply.

       15                    While I acknowledge, your Honor, that this is a

       16        somewhat unique, extraordinary if you will, matter to be

       17        filing at this point in the proceedings as our initial

       18        pleading; I think it’s important to understand that when

       19        we look at Mr. Gavrilides complaint, it does not contain

       20        one single allegation that this insured property has in

       21        any way been damaged or lost.       To the contrary, the

       22        allegations in the complaint affirmatively allege that the

       23        plaintiff business interruption claim is based on the

       24        “Stay at Home” orders of Governor Whitmer. There is no

       25        allegation of any kind that the property in question has


                                                4

                                                                       APP 046
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 51 of 70




        1        in any way been damaged, lost or anything of the sort.

        2                    Given that this motion has been brought under

        3        2.116(c)(10), plaintiff must produce some evidence to

        4        contradict the uncontroverted facts that have been alleged

        5        not only in the complaint, but in the affidavit submitted

        6        Mr. Gavrilides and in any of the other materials that Mr.

        7        Heos has attached to his response as, as indicated, most

        8        importantly, the affidavit of Mr. Gavrilides that

        9        reiterates the admissions in the complaint that there has

       10        not been any loss of or damage to either of the properties

       11        for which they seek coverage.

       12                    The insureds property today exists in the very

       13        same condition as it existed the day prior to the

       14        effective date of the “Stay at Home” order.          They have not

       15        been lost, they have not been damaged, they have not

       16        required any repairs because of any damage to those

       17        properties. The business operation, its, its operation as

       18        a restaurant today is, is the same as the day prior to the

       19        effective date of the order, albeit with some modifi-

       20        cations that had been required to avoid grouping and to

       21        maintain social distancing in, in a sense improvements to

       22        the real estate.     Not repairs, you know, and, and it’s

       23        been maintained as a take-out, take-out operation at least

       24        until recently when they resumed the dining operation.

       25        There has been no loss of or damage to either building


                                                5

                                                                       APP 047
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 52 of 70




        1        that has prevented the plaintiff from operating as a

        2        restaurant or entering it for that matter if--, as they

        3        have. If plaintiffs wanted to sell either building today,

        4        they could do so. And while plaintiffs have provided some

        5        speculative evidence about the decreased value of that

        6        property, although, as I read Mr.--, as I read the

        7        materials that Mr. Heos kindly attached to his response,

        8        the fact of the matter is it pointed out in that article

        9        was that while they operation of a commercial property may

       10        get harder, it’s not impossible to operate it in the

       11        future under our new normal.

       12                    Because plaintiffs complaint, the affidavit, the

       13        other information that has been provided to your Honor

       14        provides no evidence of any damage to that property.

       15        Plaintiffs could never prove that either property suffered

       16        any direct physical loss from the imposition of Governor

       17        Whitmer’s emergency order.         And thus, could never recover

       18        business interruption coverage under this policy based on

       19        the facts that have been presented to the Court. The same

       20        holds true under the business cover, income coverage, if a

       21        civil authority prevents or prohibits access to either

       22        property because of direct physical damage to an adjacent

       23        or nearby property for the very same reason.          There has

       24        been no direct physical loss or damage to any adjacent

       25        property that has been alleged, that has been provided to


                                                6

                                                                       APP 048
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 53 of 70




        1        the Court in Mr. Heos response. And frankly, when you look

        2        at the order that they have, that is at issue in this

        3        case, there’s nothing there that prevents access to Mr.

        4        Gavrilides properties whatsoever.

        5                    In summary, your Honor, there are no facts

        6        alleged in the complaint or in any of the materials that

        7        I’ve looked at, including Mr. Gavrilides affidavit, that

        8        shows there has been direct physical loss of or damage to

        9        the insured property. And for those reasons, your Honor,

       10        we believe that our motion--, for those reasons alone, we

       11        believe our motion for summary disposition should be

       12        granted.

       13                    I’d just like to make a couple of additional

       14        points before I shut up.      I really believe summary

       15        disposition is warranted on this basis alone and I would

       16        turn the Court to the case that we’ve discussed in our, in

       17        our brief, your Honor, that’s referred to Universal

       18        Insurance Production versus Chubb. And that’s the decision

       19        of the Eastern District of Michigan involving a claim that

       20        involved insured property.         It was damaged by a pervasive

       21        odor that developed in the property as a result of mold

       22        that grew in the property because of some water seepage.

       23        And why that case is important is because it discusses the

       24        Michigan Rules of Contract Interpretation, that still

       25        apply today, policy language is clear and unambiguous on


                                                7

                                                                       APP 049
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 54 of 70




        1        its face, which we believe is clearly the case here that

        2        states that the words and the terms of the policy should

        3        be enforced utilizing plain and commonly understood

        4        meanings.

        5                    And when I said earlier that that’s important

        6        when we talk about what direct physical loss of or damage

        7        to property means, it means we look at those words. We

        8        don’t add words such as loss of use, that Mr. Heos and Mr.

        9        Gavrilides have added in order to understand what we’re

       10        talking about here. We look at the language in the policy.

       11        Every case that Mr. Heos produced your Honor, says the

       12        very same thing. In Univer--, Universal, like here, the

       13        policy was an ‘all-risk’ policy that required, like here,

       14        direct physical loss or damage to the insured property in

       15        order to trigger coverage unless that coverage was

       16        excluded.

       17                    As Universal pointed out, applying a dictionary

       18        meaning of direct and physical as meaning something

       19        immediate or proximate as a premise to something that is

       20        distant or incidental and physical meaning something that

       21        has a material existence meant in the context of a loss

       22        involving a contaminant that, unlike here, per the           uncon-

       23        troverted allegations of the complaint and other evidence

       24        produced by plaintiff in response to this motion. That in

       25        order for direct physical loss of the property in this


                                                8

                                                                       APP 050
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 55 of 70




        1        context, the contaminant must actually alter the structure

        2        integrity of the property in order to trigger coverage

        3        under language that is at issue in this case.          And it

        4        didn’t happen in Universal, as the Court denied coverage

        5        there, granted affirmed summary disposition. And

        6        importantly your Honor, it hasn’t even been alleged in

        7        this case. Regardless of any authority to the contrary,

        8        anywhere else in the country, this remains the law in our

        9        courts when interpreting policy terms at issue. There is a

       10        requirement that there be direct physical loss of or

       11        damage to property. And the allegations produced here in

       12        the complaint and the evidence that’s been attached have

       13        specifically acknowledged no such contamination and no

       14        such damage to the property as a result of that contami-

       15        nation.

       16                    As in Universal, your Honor, the mere presence

       17        of odor or even mold was not any evidence of structural or

       18        tangible damage to the insured property. And as such, no

       19        direct physical loss or damage to the property had-, was

       20        occurred. Here, your Honor, we have the very same thing

       21        except that we have not even had any allegations of any

       22        damage to the property caused by this unfortunate, this

       23        horrible virus.

       24                    Finally, and although we do not believe the

       25        Court even has to get to this point, even if we assume for


                                                9

                                                                       APP 051
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 56 of 70




        1        purposes of this motion that contamination occurred on

        2        each premises and that somehow effected the structural

        3        integrity of either building, again, neither scenario is

        4        alleged. And even if it were, we do not believe under the

        5        circumstances and the science that exists that it would

        6        necessarily constitute direct physical loss over damage to

        7        the property. The buyer’s exclusion of the policy, which

        8        clearly and unequivocally states that it applies to all

        9        coverages and endorsement and that the company will not

       10        pay for loss or damages caused by or resulting from any

       11        virus, bacteria or other microorganism that induces or is,

       12        is capable of inducing physical distress, illness or

       13        disease. And Lord knows, that that has certainly been the

       14        case with what’s happened with Covid-19 throughout our

       15        country.

       16                    Clearly, your Honor, that exclusion, again, I

       17        don’t believe you even have to get there, but that

       18        exclusion would clearly exclude any claim here even if

       19        plaintiff’s could prove direct physical loss of or damage

       20        to the insured property or any nearby property that

       21        resulted in a civil authority issuing an order prohibiting

       22        access to the property.      As of eight days ago, your Honor,

       23        they have only been few jurisdictions in this country,

       24        Florida and Pennsylvania, that have discussed and applied

       25        this, a similar exclusion as at issue in this case and in


                                                10

                                                                       APP 052
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 57 of 70




        1        every one of those cases, the Court has enforced that

        2        exclusion as written because it’s clear and unambiguous.

        3        Again, your Honor, for all the reasons that we’ve set

        4        forth here today and the brief that we filed and our

        5        reply, we request that the Court grant our Motion for

        6        Summary Disposition at this time. Thank you.

        7                    THE COURT:    Thank you. Mr. Heos?

        8                    MR. HEOS: Thank you, your Honor and may it

        9        please the Court. And obviously Mr. Emrich and I have a

       10        different interpretation of direct physical loss of or

       11        damage to covered properties because here the loss comes

       12        from the issue of the executive order restricting use of

       13        property. Physically you cannot use for, for dine-in

       14        services any of the interior of the building for a period

       15        of time. And a complete prohibition isn’t contemplated by

       16        the language of the contract, I think a limited

       17        restriction also falls within the coverage. And I think

       18        that if you’re gonna accept the defendants argument you

       19        would have to limit the meaning to destruction of the

       20        physical building itself, but we know that the coverage

       21        extends to non-destructive loss, civil authority being

       22        one.

       23                    I put in example in the brief subterranean

       24        pollution, you can look at asbestos or a computer virus is

       25        something that would occur that there would be no physical


                                                11

                                                                       APP 053
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 58 of 70




        1        destruction to the property itself. The fact of the matter

        2        is that Mr. Gavrilides can’t use the covered properties

        3        because of or he’s lost rather the use of those properties

        4        because of the order and it looks like that will continue

        5        in some form for a while. So, I think that counsel is

        6        wrong in trying to limit the scope even with the case law

        7        he cited, most of which is persuasive and not binding.

        8        That’s number one, Judge.

        9                    And as for the virus exclusion itself, the only

       10        case law we have relates to person to person transmission

       11        of a virus at the covered property.        And I think that fits

       12        more with what’s going on. We see in the news that Harpers

       13        in East Lansing and even the Hotcat in Kalamazoo is making

       14        headlines of people contracting Covid there. But, the

       15        impetus of the order was to protect public health and

       16        welfare, which is the governor’s duty. It’s not caused by

       17        a virus. It would be the same order as with the damn in

       18        Midland being issued to protect public health and welfare.

       19        It wasn’t caused by a flood.        It was caused by the

       20        Governor’s duty to act and protect the people she’s

       21        charged with protecting and I think that’s what happening.

       22                    Or it’s distinguishable from the case and I

       23        think it’s Bowler, the case cited regarding the virus. And

       24        I think that if you go further in accepting defendant’s

       25        position, then we get into the illusory promise of well if


                                                12

                                                                       APP 054
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 59 of 70




        1        the government issues an order, we’re not gonna cover it

        2        because any decision of a government body or group of

        3        people is excluded. And so then, you get into the circle

        4        in the contract where if you’re going to buy into counsels

        5        logic, it would make that provision illusory. And for

        6        those reasons, I think that the motion should actually

        7        roll back on the defendants because the language to

        8        support the claim, to the extent that the Court thinks

        9        there’s a deficiency in my pleading and is gonna grant

       10        defendants motion, I’d like Leave to Amend the Complaint.

       11        But, I don’t think that’s the case here. And with that,

       12        I’ll leave it, if the Court would like to ask any

       13        questions, I’m happy to take them.

       14                    THE COURT: I don’t have any. Thank you. I’ll

       15        give Mr. Emrich rebuttal time.

       16                    MR. EMRICH: Thank you, your Honor. Your Honor,

       17        what I would say is that when we talk about these cases

       18        that Mr. Heos has mentioned that might provide coverage in

       19        certain situations, I read those cases a little while ago

       20        and I’m kind of tired reading some of these cases about

       21        insurance coverage. But, the point in every one of those

       22        cases is that the condition she referred to actually

       23        caused damage to the property.

       24                    In this case, there has not been any such

       25        damage. And if we look at what the coverage for business


                                                13

                                                                       APP 055
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 60 of 70




        1        loss or business--, the business income loss that they’re

        2        seeking says, it says that if the business, the coverage

        3        would apply if the business operation is suspended

        4        provided the suspension must be caused by the direct

        5        physical loss of or damage to property. In this case, that

        6        hasn’t occurred. Nothing prevents Mr. Gavrilides from

        7        using that property. It has been used as such. The fact

        8        that there may be other coverages that may provide some

        9        limited coverage, they’re against what Mr. Heos is arguing

       10        because clearly, if those coverages were covered under

       11        this language, then why have a special coverage that

       12        provides certain conditions for its application.

       13                    The point is, in each of those civil authority

       14        cases that he talked about, the property actually

       15        sustained damage. Here it didn’t sustain damage. As to his

       16        claim in this case, that he wants an opportunity to amend

       17        his complaint if the Court feels compelled to grant my

       18        motion, what is that going to accomplish? He’s already

       19        alleged in his complaint and his client has already signed

       20        an affidavit where he no doubt put his hand up and swore

       21        to the contents of that affidavit in which he said there

       22        has been no damage to that property.

       23                    We don’t create coverage by-, because somebody

       24        thinks they ought to have coverage. But, that, that, that

       25        whole line of cases Roy versus Continental Insurance and


                                                14

                                                                       APP 056
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 61 of 70




        1        some of the other cases in our, in our brief that we

        2        cited, clearly supports the notion that the reasonable

        3        expectation concept doesn’t apply in Michigan. It just

        4        doesn’t cut it. There is no coverage here, your Honor.

        5        That exclusion is clear. If the Court feels that there may

        6        be or that there may be a situation that would give rise

        7        to, but again, you have to come forward at the time that

        8        you, that you respond to this motion with some evidence

        9        that suggests that. That hasn’t happened here. I mean even

       10        when you look at the response that he’s filed, he talks

       11        about scenario’s that have absolutely no bearing to this

       12        case.

       13                    And you know, I’ll just make one last point,

       14        your Honor, you know, when I was a young Prosecutor, I had

       15        the benefit of being able to argue a number of cases to

       16        juries that required me to prove the defendant’s guilt

       17        beyond a reasonable doubt. And in those cases, I was

       18        trained to listen closely to the defendant’s argument and

       19        had been the case where the facts were particularly

       20        egregious, a defense attorney would often not even talk

       21        about those facts and talk about the law. And he talked

       22        about how that law was somehow created this reasonable

       23        doubt in hopes of creating some confusion on the part of

       24        one juror who might then find in his clients favor because

       25        reasonable doubt existed. And, and in those cases, I would


                                                15

                                                                       APP 057
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 62 of 70




        1        make sure that when I got up in rebuttal, just as I have

        2        been given the opportunity to here, I would point that out

        3        to the jury and indicate to them that there’s a reason for

        4        that. And that’s because they didn’t want you to talk

        5        about the facts that clearly supported conviction.

        6                    On the other hand, if it was a case where the

        7        law, you know, or the facts may have been murky, but the

        8        law was clear, the defense attorney would only focus on,

        9        you know, on those facts and not talk about the law. And

       10        again, I point that out to the jury there.         But, in this

       11        case, you know, and there were cases back then to, like

       12        our case here that were neither supported by the facts or

       13        the law. Which I believe is clearly the case in this case.

       14        And the defense attorney would get up and argue something

       15        that to the jury that had absolutely nothing to do with

       16        the case in hopes of confusing them. Just like Mr. Heos

       17        has suggested by talking about these asbestos cases or

       18        some of these other cases that have nothing to do with

       19        this.

       20                    Well in this case, when you look at his

       21        responsive pleading, he talks about an accident situation

       22        that has absolutely no application here. Nothing to do

       23        with this case. While in his argument, he starts out

       24        talking about a discussion of the virus of racism and as

       25        there, as there, we would point out, if we were in front


                                                16

                                                                       APP 058
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 63 of 70




        1        of a jury, just like I’d point out to them and I’m

        2        pointing out to you, it hasn’t got anything to do with

        3        this case. Your Honor, the reason for that and the reason

        4        for the topic of that is that he knows that neither the

        5        facts or the law support his claim and nothing he could

        6        file as an amendment would change that.

        7                    He is hoping to somehow create this little bit

        8        of possibility, some scintilla that some evidence is gonna

        9        pop up that shows that the property has been damaged in

       10        hopes that he could trigger coverage. And as this Court

       11        knows under the cases we’ve discussed in our brief, that

       12        is not sufficient to deny summary disposition in a case

       13        that clearly warrants it even at this early stage.

       14                    Thank you your Honor for your patience. Thank

       15        you Mr. Heos, we’ve never met. I’ve heard a lot of good

       16        things about you. Mr. Gavrilides, nice to have met you,

       17        very sorry for the situation you’re in. It’s just crazy

       18        all the way around. And just like having to argue this

       19        case on TV is really just disconcerting for me.          But, in

       20        any event, thank you your Honor for your patience.

       21                    THE COURT: Thank you. You’re on Youtube not TV.

       22        But--

       23                    MR. EMRICH: I meant screen.       Yeah, whatever.

       24                    THE COURT: Right.

       25                    MR. EMRICH: The screen.


                                                17

                                                                       APP 059
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 64 of 70




        1                    THE COURT: I, I did read the briefs. I studied

        2        them very carefully and I’ve listened to the argument of

        3        counsel today. And taking all the-, that together I, I

        4        note that the plaintiff speaks of and focuses on arguments

        5        about access to the property, use of the property and

        6        definitions of loss and damage. But, the first inquiry has

        7        to start with a full look, not just isolating some words

        8        or phrases from the policy. But, a full look at the

        9        coverage that’s provided under the policy.

       10                    Coverage is provided for actual loss of business

       11        income sustained during a suspension of operations. The

       12        policy goes on to provide the ‘suspension must be caused

       13        by direct physical loss of or damage to property.’ And it

       14        also provides ‘the loss or damage must be caused by or

       15        result from a covered cause of loss. The causes of loss

       16        special form provides that a covered cause of loss means

       17        risks of direct physical loss.’

       18                    So, whether we’re talking about the cause for

       19        the suspension of the business or the cause for the loss

       20        or the damage, it is clear from the policy coverage

       21        provision only direct physical loss is covered. Under

       22        their common meanings and under federal case law as well,

       23        that the plaintiff has cited that interprets this standard

       24        form of insurance, direct physical loss of or damage to

       25        the property has to be something with material existence.


                                                18

                                                                       APP 060
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 65 of 70




        1        Something that is tangible. Something according to the one

        2        case that the plaintiff has cited from the Eastern

        3        District, that alters the physical integrity of the

        4        property.    The complaint here does not allege any physical

        5        loss of or damage to the property. The complaint alleges a

        6        loss of business due to executive orders shutting down the

        7        restaurants for dining, for dining in the restaurant due

        8        to the Covid-19 threat.

        9                    But, the complaint also states that a no time

       10        has Covid-19 entered the Soup Spoon or the Bistro through

       11        any employee or customer and in fact, states that it has

       12        never been present in either location. So, there simply

       13        are no allegations of direct physical loss of or damage to

       14        either property. The plaintiff seems to make in the

       15        briefing, at least, two arguments about the language in

       16        the coverage provision and what it means.

       17                    The first argument is that the plaintiff says

       18        coverage applies to “direct physical loss or damage to

       19        property.”    Even if that were the wording of the coverage

       20        provision, it wouldn’t save the plaintiff from the

       21        requirement that the loss or damage must be physical and

       22        the analysis could end right there. But, I have to go on

       23        to say that this is not even the wording of the coverage

       24        provision. Coverage according to the policy applies to a

       25        suspension caused by “direct physical loss of or damage to


                                                19

                                                                       APP 061
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 66 of 70




        1        property.” So, I’m not going to get into a detailed

        2        analysis of the rules of grammar. But, common rules of

        3        grammar would apply to make that phrase a short-cut way of

        4        saying “direct physical loss of property or direct

        5        physical damage to property.” So, again, the plaintiff

        6        just can't avoid the requirement that there has to be

        7        something that physically alters the integrity of the

        8        property. There has to be some tangible, i.e., physical

        9        damage to the property.

       10                    Then the plaintiff in the briefing, at least,

       11        seems to make a second argument that and this is not 100%

       12        clear, but, it seems like the plaintiff is saying that the

       13        physical requirement is met because people were physically

       14        restricted from dine-in services. But, that argument is

       15        just simply nonsense. And it comes nowhere close to

       16        meeting the requirement that there’s some, there has to be

       17        some physical alteration to or physical damage or tangible

       18        damage to the integrity of the building.

       19                    So, the next argument that the plaintiff makes

       20        is that the virus and bacteria exclusion is vague and

       21        can’t apply here.     The plaintiff has not adequately

       22        explained how the term virus is vague. And in fact,

       23        supplies a completely workable, understandable, usable

       24        definition of the word virus. The argument in this regard

       25        really seems to be more that the virus exclusion doesn’t


                                                20

                                                                       APP 062
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 67 of 70




        1        apply. And it goes something like this as far as I can

        2        tell, first, a virus can’t cause physical loss or damage

        3        to property because virus’ harm people, not property.

        4        Second, the damage caused here was really caused by

        5        actions of the civil authority to protect public health.

        6        And then third, therefore, coverage for acts of any

        7        person, group, organization or governmental body applies.

        8        But, that argument bring us right back to the direct

        9        physical loss or damage requirement.        Again, going back to

       10        the cause of loss special form B, as in boy, exclusions

       11        provides that acts of government are only covered when

       12        they result in a covered cause of loss.         A covered cause

       13        of loss, again, is direct physical loss. So, even if the

       14        virus exclusion did not apply, which the plaintiff has not

       15        supported that it doesn’t apply, I only argue that it’s

       16        vague, which I reject. But, even if it did not apply, it

       17        could only be coverage for governmental actions that

       18        resulted in direct physical loss or damage.

       19                    And then, finally, the plaintiff argues that the

       20        policy has a contradiction in it that renders it illusory.

       21        So, the plaintiff says that the policy extends coverage

       22        for governmental acts. But, then, it takes it away in the

       23        causes of loss special form.        But, that’s simply not true.

       24        Coverage is provided for actual loss of business income

       25        sustained during the suspension of operations.          However,


                                                21

                                                                       APP 063
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 68 of 70




        1        according to the coverage provision, the suspension must

        2        be caused by direct physical loss of or damage to

        3        property.    And governmental acts are likewise covered if

        4        it results in a covered cause of loss, which is again, a

        5        direct physical loss.      There is no granting of coverage

        6        and then excluding the same coverage in the policy. As a

        7        matter of fact, the policy is consistent throughout and

        8        consistent with federal law cited by the plaintiff. It

        9        requires physical loss or damage.

       10                    There is a virus exclusion even if plaintiff was

       11        alleging, was alleging, even if there were allegations in

       12        the complaint alleging actual physical loss or damage,

       13        which the complaint does not do. But, there is a virus

       14        exclusion that would also apply. And governmental action

       15        that results in direct physical loss is covered. But

       16        again, there is no direct physical loss alleged here.

       17                    Now, I have to address a little bit this, that

       18        it was brought as a (c)(10) motion. The actually the

       19        defendant hasn’t provided any support by way of factual

       20        support, depositions, affidavits, et cetera, for a (c)(10)

       21        motion. So, if the defendant doesn’t do that, then the

       22        plaintiff has no burden under Maiden versus Rosewood. So,

       23        there’s no shifting burden until the moving party first

       24        does it. But, I don’t think it properly is labeled a

       25        (c)(10) motion. I think it’s a (c)(8) motion. Because this


                                                22

                                                                       APP 064
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 69 of 70




        1        is the motion that can be decided as a matter of law. Take

        2        all the allegations in the complaint as true and examine

        3        nothing more than the contract upon which the complaint is

        4        based, the policy of insurance and as a matter of law, the

        5        plaintiffs complaint cannot be sustained. And although the

        6        plaintiff has requested a chance to amend without any

        7        indication of how they would do that, there actually is no

        8        factual development that could change the fact that the

        9        complaint is complaining about the loss of access or use

       10        of the premised due to executive orders and the Covid-19

       11        virus crisis. So, there’s no factual development that

       12        could possibly change that or amendment to the complaint

       13        that could possibly change that those things do not

       14        constitute the direct physical damage or injury that’s

       15        required under the policy as I’ve outlined.

       16                    So, for those reasons, I am granting the

       17        Defendant’s Motion for Summary Disposition.          I’m doing it

       18        under MCR 2.116 (c)(8). And Mr.—

       19                    MR. EMRICH: Thank you, your Honor.

       20                    THE COURT: Mr. Emrich, will you submit an order?

       21                    MR. EMRICH: Certainly will, your Honor.

       22                    THE COURT: Okay.

       23                    MR. EMRICH: Thank you.

       24                    THE COURT: Thank you.

       25                    MR. HEOS: Thank you very much.


                                                23

                                                                       APP 065
Case 1:20-cv-23586-RNS Document 8-1 Entered on FLSD Docket 09/17/2020 Page 70 of 70




        1                    THE COURT: That will conclude our hearing.

        2                    (Hearing concludes at 3:32:35 PM.)

        3

        4

        5

        6

        7

        8

        9

       10        STATE OF MICHIGAN)

       11                          )

       12        COUNTY OF INGHAM)

       13

       14

       15

       16        I certify that that this transcript, consisting of 24

       17   pages, is a complete, true, and correct transcript of the

       18   proceedings and testimony taken in this case on Wednesday,

       19   July 01, 2020.

       20

       21

       22   July 09, 2020                            ___________________________
       23                                            Susan C. Melton-CER 7548
       24                                            30th Circuit Court
       25                                            313 West Kalamazoo Avenue
       26                                            Lansing, Michigan 48901
       27                                            517-483-6500 ext. 6703
       28

                                                24

                                                                       APP 066
